          Case 1:20-mc-00152-DCN Document 8 Filed 09/02/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  COSTCO WHOLESALE
  CORPORATION,                                    Case No. 1:20-mc-00152-DCN

          Petitioner,                             MEMORANDUM DECISION AND
                                                  ORDER
  vs.

  ROMA DESIGNER JEWELRY LLC;
  NATIONAL TRADESHOW LLC,

          Respondents.


                                 I.    INTRODUCTION

        Pending before the Court is Petitioner Costco Wholesale Corporation’s (“Costco”)

Motion to Enforce Subpoena Duces Tecum. Dkt. 1. Having reviewed the record and briefs,

the Court finds that the facts and legal arguments are adequately presented. Accordingly,

in the interest of avoiding further delay, and because the Court finds that the decisional

process would not be significantly aided by oral argument, the Court will decide the Motion

without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For the reasons outlined

below, the Court finds good cause to GRANT Costco’s Motion to Motion to Enforce

Subpoena.

                                 II.   BACKGROUND

        This case concerns a third-party subpoena related to an underlying litigation held in

another district.

        Martin Zwanetz filed suit against Costco, Roma Designer Jewelry LLC (“Roma”),



MEMORANDUM DECISION AND ORDER-1
         Case 1:20-mc-00152-DCN Document 8 Filed 09/02/20 Page 2 of 7




and National Tradeshow LLC (“National Tradeshow”) on November 11, 2018, in the

United States District Court, District of Maryland, Civil Action No. 1:18-cv-03547-RDB.

Dkt. 1-2, at 29. Roma sells jewelry on the internet but also, during the relevant period, sold

jewelry in temporary displays on the premises of certain Costco warehouses. Roma

operated the temporary displays and staffed them through its affiliated company, National

Tradeshow LLC. Dave Callister is a registered agent for Roma and Becky Callister is a

registered agent for National Tradeshow. Both Roma and National Tradeshow (collectively

“Respondents”) are Idaho entities.

       Zwanetz alleged that the defendants in the 2018 litigation were “joint employers”

who violated the Fair Labor Standards Act. He claims he was misclassified as an

independent contractor and not paid overtime. Zwanetz entered into a resolution with Roma

and National Tradeshow and dismissed the 2018 litigation without prejudice on or about

February 7, 2019. Dkt. 1-1, at 4; see also Dkt. 1-2, at 30.

       On December 6, 2019, Zwanetz filed another suit, solely against Costco, in the

United States District Court, District of Maryland, Civil Action No. 1:19-cv-03491-JKB.

Dkt. 1-2, at 32. In the 2019 litigation, Zwanetz again alleges violations of the Fair Labor

Standards Act, based on the theory that Costco was a “joint employer” with his former

employer(s), described vaguely as “a vendor who imports a line of jewelry sold exclusively

at Costco stores and on the internet.” Id. at ¶¶ 11, 31.

       Costco issued subpoenas in the 2019 litigation to both Roma and National

Tradeshow. As neither company is registered to do business or has a registered agent in

Maryland, Costco served the subpoenas on registered agents for each company in Idaho on


MEMORANDUM DECISION AND ORDER-2
            Case 1:20-mc-00152-DCN Document 8 Filed 09/02/20 Page 3 of 7




March 27, 2020.

      Both subpoenas required responsive documents to be produced by April 10, 2020.

Respondents failed to comply with, or to respond to, either subpoena. On April 21, 2020,

Costco sent Respondents’ registered agents correspondence noting Respondents failure to

comply or timely respond in any manner to their respective subpoena. It requested that

Respondents’ reach out to Costco’s counsel regarding the status of their response by April

28, 2020.

      On or about May 6, 2020, Dave Callister, as member-manager of both LLCs, filed

a Statement of Dissolution of Limited Liability Company for both entities. Respondents

never objected or responded to Costco’s subpoenas. Hearing no response from

Respondents, Costco filed the pending motion to enforce on June 1, 2020. Dkt. 1.

                           III.    STANDARD OF LAW

      Federal Rule of Civil Procedure 45 governs discovery of nonparties by subpoena.

The scope of the discovery that can be requested through a Rule 45 subpoena is the same

as the scope under Rule 26(b). Fed. R. Civ. P. 45 Advisory Comm.’s Note (1970) (“[T]he

scope of discovery through a subpoena is the same as that applicable to Rule 34 and other

discovery rules.”); Fed. R. Civ. P. 34(a) (“A party may serve on any other party a request

within the scope of Rule 26(b).”). Rule 26(b) allows a party to obtain discovery concerning

any nonprivileged matter that is relevant to any party’s claim or defense. Fed. R. Civ. P.

26(b)(1).

                                  IV.   DISCUSSION

      Rule 45 requires that “[a] subpoena must issue from the court where the action is


MEMORANDUM DECISION AND ORDER-3
         Case 1:20-mc-00152-DCN Document 8 Filed 09/02/20 Page 4 of 7




pending.” Fed. R. Civ. P. 45(a)(2). However, the authority to decide a motion to compel

arising out of that subpoena is vested with the court where compliance is required. See Fed.

R. Civ. P. 45(d)(2)(B)(i) (“At any time, on notice to the commanded person, the serving

party may move the court for the district where compliance is required for an order

compelling production or inspection.” (emphasis added)); Fed. R. Civ. P. 37(a)(2) (“A

motion for an order to a party must be made in the court were the action is pending. A

motion for an order to a nonparty must be made in the court where discovery is or will be

taken.” (emphasis added)); Adv. Comm. Notes to 2013 Amend. to Rule 45 (“Subpoenas

are essential to obtain discovery from nonparties. To protect local nonparties, local

resolution of disputes about subpoenas is assured by the limitations of Rule 45(c) and the

requirements in Rules 45(d) and (e) that motions be made in the court in which compliance

is required under Rule 45(c).” (emphasis added)). In short, subpoenas are issued from the

court where the action is pending; motion practice arising out of those subpoenas is decided

by the court where compliance is required (unless that court transfers the dispute to the

court where the action is pending).

       Here, the subpoenas were issued from the United States District Court for the

District of Maryland, where the action is pending. Dkt. 1-2, at 48, 56. The place of

compliance is “within the state where the person resides, is employed, or regularly transacts

business in person, if the person is a party or a party’s officer[.]” Dkt. 45(c)(1)(B)(i).

Because the Respondents are Idaho entities with registered agents in Idaho, this Court is

authorized to decide whether compliance is required. The Court next turns to whether the

documents requested concern a nonprivileged matter that is relevant to any party’s claim


MEMORANDUM DECISION AND ORDER-4
         Case 1:20-mc-00152-DCN Document 8 Filed 09/02/20 Page 5 of 7




or defense.

       Costco asserts that because Zwanetz was employed solely by Roma and/or National

Tradeshow, it lacks documentation concerning the terms of his relationship or employment.

Costco’s position is that its requested documentation, “such as offer letters, contracts,

policies, time sheets, schedules, payroll and compensation records, relevant written and

electronic correspondence and/or similar documents [are] critical to defending the 2019

litigation.” Dkt. 1-1, at 5. Hence, the documents it subpoenaed are relevant to its defense

against Zwanetz’s Fair Labor Standards Act claim against Costco as his purported “joint

employer.” Costco also sought to reduce the burden on Respondents by encouraging

electronic production and by offering a pre-paid delivery option if Respondents preferred

a hard copy production. In doing so, Costco asserts that “[t]here are no circumstances

which would have required the respondents to travel any distance to comply with the

subpoenas.” Dkt. 8, at n. 7.

       In its response, Roma alleges that the “business was closed in December of 2019

and records and filed were purged. Some records may have been moved and place [sic] n

storage.” Dkt. 4, at 1. Roma asserts there is “no way to leave home or to find anyone to

locate the requested documents if they even exist” due to stay at home orders relating to

COVID-19. Id. Roma then proceeds to seemingly respond to Costco’s subpoena, providing

fifteen points as to where documents might be or if they exist. In sum, Roma provides four

categories of answers: 1) that any personnel or payrolls, if they exist, are located in National

Tradeshow’s records; 2) Roma does not know if certain documents exists; 3) the

documentation is also in Costco’s files, so it is an undue burden for Roma to have to


MEMORANDUM DECISION AND ORDER-5
         Case 1:20-mc-00152-DCN Document 8 Filed 09/02/20 Page 6 of 7




produce it; and 4) the documentation is privileged. National Tradeshow did not respond in

any manner to Costco’s motion to enforce subpoena.

       In its reply, Costco contends that Roma has waived its right to object. Dkt. 5, at 2-3

(citing Fed. R. Civ. P. 45(d)(2)(B) (“The objection must be served before the earlier of the

time specified for compliance or 14 days after the subpoena is served.”). Costco served

Respondents on March 27, 2020. Dkt. 1-2, at 48, 56. Roma served its objections on June

18, 2020, well over 14 days after the subpoena was served and after the time required for

compliance—April 10, 2020—had passed.

       “Failure to serve timely objections waives all grounds for objection.” Schoonmaker

v. City of Eureka, No. 17-CV-06749-VC (RMI), 2018 WL 5829851, at *1 (N.D. Cal. Nov.

7, 2018) (quoting McCoy v. Sw. Airlines Co., 211 F.R.D. 381, 385 (C.D. Cal. 2002))

(emphasis in original) (holding that respondent’s “objections come far too late and no

motion to quash the subpoena was ever filed by Defendant”). The Court finds Roma’s

failure to timely file objections constitutes a waiver.

       If that were the end of it, the Court would simply order Respondents to comply with

Rule 45, respond to the subpoenas, and produce all responsive documents without

objections. However, approximately two weeks after Costco filed its reply, Roma filed a

supplement to its response. In its supplement, Roma simply stated that, after “searching the

place where the records are stored,” Roma was “unable to locate any of the requested

documents[.]” Dkt. 6. “There does not appear to be anything else that [Roma] can do to

comply with the discovery request.” Id.

       Costco responded to Roma’s supplement, arguing that the cursory response was


MEMORANDUM DECISION AND ORDER-6
            Case 1:20-mc-00152-DCN Document 8 Filed 09/02/20 Page 7 of 7




insufficient. “Specifically, the response does not address the individual categories of

documents requested and does not provide the parameters of the alleged searches[.]” Dkt.

7, at 2. Costco further observes that Roma is required to maintain many of the employment

and business records it requested under state and federal law, as the statement of dissolution

was not filed until May 6, 2020, after the subpoenas were served. Additionally, Roma

appears to have searched only physical records, if it searched electronic records it does not

so state.

       The Court concurs with Costco’s logic and finds Roma’s supplement deficient;

Roma has still not complied with the subpoena issued. The Court accordingly GRANTS

Costco’s motion. The Court cautions Respondents that a subpoena is a court order, and

contempt proceedings are an appropriate avenue to obtain compliance. Fed. R. Civ. P.

45(e); see also Sali v. Corona Reg’l Med. Ctr., 884 F.3d 1218, 1222 (9th Cir. 2018) (“If

the deponent disobeys the subpoena, the district court can hold the deponent in contempt.”

(citing Fed. R. Civ. P. 45(g)).

       IT IS HEREBY ORDERED:

             1. The Motion to Enforce Subpoena Duces Tecum (Dkt. 1) is GRANTED.

             2. Respondents are to respond to the subpoenas and produce all responsive

                documents without objections by September 30, 2020 at 5:00 p.m.

                                                  DATED: September 2, 2020


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge


MEMORANDUM DECISION AND ORDER-7
